




EIGHTH AMENDMENT TO CREDIT AGREEMENT
AND
THIRD AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of February 5, 2016, is entered
into by and among U.S. AUTO PARTS NETWORK, INC., a Delaware corporation
(“Company”), PARTSBIN, INC., a Delaware corporation (“PartsBin”), LOCAL BODY
SHOPS, INC., a Delaware corporation (“Local Body Shops”), PRIVATE LABEL PARTS,
INC., a Delaware corporation (“Private Label Parts”), WHITNEY AUTOMOTIVE GROUP,
INC., a Delaware corporation (“Whitney Auto”, and together with the Company,
PartsBin, Local Body Shops and Private Label Parts, collectively, “Borrowers”
and each individually a “Borrower”), the other Loan Parties party hereto, the
Lenders (as defined below) party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).




RECITALS


A.
Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.



B.
Borrowers, the other Loan Parties and Administrative Agent have previously
entered into that certain Pledge and Security Agreement, dated as of April 26,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).



C.
Borrowers and the other Loan Parties have requested pursuant to Section 2.09 of
the Credit Agreement that Administrative Agent and the Lenders amend the Credit
Agreement to increase the aggregate amount of the Revolving Commitments to
$30,000,000.



D.
Borrowers and the other Loan Parties have further requested that Administrative
Agent and the Lenders amend the Credit Agreement and the Security Agreement, and
Administrative Agent and the Lenders are willing to amend the Credit Agreement
and the Security Agreement pursuant to the terms and conditions set forth
herein.



E.
Each Borrower and each other Loan Party is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement and the other Loan Documents are being waived or modified by
the terms of this Amendment.



AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Credit Agreement.



a.
The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their proper alphabetical order:





--------------------------------------------------------------------------------




“ ‘Eighth Amendment’ means that certain Eighth Amendment to Credit Agreement and
Third Amendment to Pledge and Security Agreement, dated as of the Eighth
Amendment Effective Date, by and among Borrowers, the other Loan Parties party
thereto, Administrative Agent and the Lenders party thereto.”
“ ‘Eighth Amendment Effective Date’ means February 5, 2016.”
b.
Effective as of the date hereof, the following definition set forth in Section
1.01 of the Credit Agreement is hereby amended and restated to read in its
entirety as follows:

“ ‘Applicable Rate’ means, for any day, with respect to any Loan, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Revolver ABR
Spread”, “Revolver Eurodollar Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Fixed Charge Coverage Ratio, computed on a trailing three (3)
month basis, as of the most recent determination date, provided that until the
delivery to the Administrative Agent, pursuant to Section 5.01, of the Company’s
consolidated financial information for the Company’s fiscal quarter ending
September 30, 2015, the “Applicable Rate” shall be the applicable rate per annum
set forth below in Category 2:
Fixed Charge Coverage
Ratio
Revolver
Eurodollar
Spread
Revolver
ABR Spread
Commitment Fee Rate
Category 1
 1.75 to 1.0
1.25%
-0.25%
0.25%
Category 2
 1.15 to 1.0 but
 1.75 to 1.0
1.50%
0.00%
0.25%
Category 3
 1.15 to 1.0
1.75%
0.25%
0.25%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company based upon the Company’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Fixed
Charge Coverage Ratio shall be effective during the period commencing on and
including the first day of the month immediately following the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change, provided that the Fixed Charge Coverage Ratio shall be
deemed to be in Category 3 at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver the annual or
quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.”
c.
The following definitions set forth in Section 1.01 of the Credit Agreement are
hereby amended and restated to read in their entirety as follows:

“ ‘Availability Block’ means an amount equal to $2,000,000; provided that on the
Eighth Amendment Effective Date, the Availability Block shall be reduced to $0.”
“ ‘Covenant Testing Trigger Period’ means the period (a) commencing on any day
that Excess Availability is less than 8% of the aggregate amount of the Lenders’
Revolving Commitments for any five (5) Business Days (on a cumulative basis
rather than a consecutive basis), and (b) continuing until Excess Availability
has been greater than or equal to 8% of the aggregate amount of the Lenders’
Revolving Commitments at all times for 45 consecutive calendar days.”




--------------------------------------------------------------------------------




“ ‘Reporting Trigger Period’ means the period (a) commencing on any day that
Excess Availability is less than 12% of the aggregate amount of the Lenders’
Revolving Commitments for any five (5) Business Days (on a cumulative basis
rather than a consecutive basis), and (b) continuing until Excess Availability
has been greater than or equal to 12% of the aggregate amount of the Lenders’
Revolving Commitments at all times for 45 consecutive calendar days.”
“ ‘Revolving Commitment’ means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments as of the Eighth Amendment Effective Date is $30,000,000.
d.
The first sentence of Section 2.12(a) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

“The Borrowers agree to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender
(without giving effect to the increase to the Revolving Commitments in
connection with the Eighth Amendment) during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate.”
e.
A new Section 2.17(i) is hereby added to the end of Section 2.17 of Credit
Agreement as follows:

“(i)    FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Eighth Amendment Effective Date, Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”


f.
The proviso at the end of the first sentence of Section 5.06 of the Credit
Agreement is hereby amended and restated to read as follows:

“provided, however, that if no Event of Default has occurred and is continuing,
only one field examination per calendar year (excluding field examinations with
respect to Permitted Acquisitions conducted in such year) shall be at the sole
expense of the Borrowers (or two field examinations per calendar year for any
calendar year during which Excess Availability is less than 15% of the aggregate
amount of the Lenders’ Revolving Commitments for 90 days of such calendar year.”
g.
In Section 6.01(e) of the Credit Agreement, the text “$1,500,000” is hereby
deleted and replaced with the text “$2,000,000”.

h.
Sections 6.04(p), (q) and (r) of the Credit Agreement are hereby amended and
restated to read in their entirety as follows:

“(p)    the funding obligations of the Company pursuant to Section 4.8(e) of the
AutoMD Investor Rights Agreement and the payment by the Company of such
obligations; provided, that no payment may be made with respect to such
obligations unless (A) no Default has occurred and is continuing or would result
from any such payment, and (B) both before and after giving effect to any such
payment, the Borrowers shall have Excess Availability of at least 8% of the
aggregate amount of the Lenders’ Revolving Commitments;
    




--------------------------------------------------------------------------------




(q)    the reimbursement obligations of the Company with respect to certain
obligations of AutoMD pursuant to Section 5.1 of the AutoMD Investor Rights
Agreement and the payment by the Company of such obligations; provided, that (i)
no payment may be made with respect to such reimbursement obligations unless (A)
no Default has occurred and is continuing or would result from any such payment,
and (B) both before and after giving effect to any such payment, the Borrowers
shall have Excess Availability of at least 8% of the aggregate amount of the
Lenders’ Revolving Commitments, and (ii) the aggregate amount of all such
payments made by the Company may not exceed $2,500,000; and
(r)    the purchase of up to 2,000,000 shares of the common stock of AutoMD for
an aggregate purchase price not to exceed $2,000,000 in accordance with the
terms of the AutoMD Transaction Documents, so long as (A) no Default has
occurred and is continuing or would result from any such purchase, and (B) both
before and after giving effect to any such purchase, the Borrowers shall have
Excess Availability of at least 8% of the aggregate amount of the Lenders’
Revolving Commitments.”
i.
A new Section 6.05(m) is hereby added to the end of Section 6.05 of Credit
Agreement as follows:

“(m)    sale by Company of up to 2,000,000 shares of AutoMD common stock and/or
sale by the Company of all rights to distributions on such shares to Persons
that are not Loan Parties, in either case with a preferential right entitling
such buyer to any distributions prior and in preference to other shares of
AutoMD common stock held by Company; provided, that (i) no Change in Control
results from such sale, (ii) such sale is made pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, and (iii) any
Restricted Payments or any other payments made with respect to such shares or
rights may only be made if expressly permitted by Section 6.08.”
j.
Section 6.08(a)(v) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(v) any Loan Party or any Subsidiary may make, and agree to make, any other
Restricted Payments, so long as (A) no Default has occurred and is continuing or
would result from any such Restricted Payment, and (B) both before and after
giving effect to any such Restricted Payment, the Borrowers shall have Excess
Availability of at least 8% of the aggregate amount of the Lenders’ Revolving
Commitments.”
k.
Section 6.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 6.13 Fixed Charge Coverage Ratio. Upon the occurrence and during the
continuance of a Covenant Testing Trigger Period, the Borrowers will not permit
the Fixed Charge Coverage Ratio to be less than the required amount set forth in
the following table for the applicable period set forth opposite thereto, when
measured on a month-end basis as of (a) the last fiscal month immediately
preceding the occurrence of such Covenant Testing Trigger Period for which
financial statements have most recently been delivered pursuant to Section
5.01(b), and (b) each fiscal month for which financial statements are delivered
pursuant to Section 5.01(b) during such Covenant Testing Trigger Period:
Applicable Amount
Applicable Period
1.0 to 1.0
For the 12 month period
ending December 31, 2015, and for the 12 month period ending at the end of each
month thereafter”



l.
The Commitment Schedule attached to the Credit Agreement is hereby amended and
restated in its entirety with the Commitment Schedule attached hereto identified
as such.





--------------------------------------------------------------------------------






2.
Amendment to Security Agreement.

a.
The following definition set forth in Article I of the Security Agreement is
hereby amended and restated to read in its entirety as follows:

“ ‘Dominion Trigger Period’ means the period (a) commencing on the date that (i)
an Event of Default occurs or (ii) Excess Availability is less than 12% of the
aggregate amount of the Lenders’ Revolving Commitments for any five (5) Business
Days (on a cumulative basis rather than a consecutive basis) and (b) continuing
until, during the preceding sixty (60) consecutive days, no Event of Default
existed and Excess Availability has been greater than 12% of the aggregate
amount of the Lenders’ Revolving Commitments at all times.”
3.Conditions Precedent to Effectiveness of this Amendment. The following shall
have occurred before this Amendment is effective:


a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Representations and Warranties. The representations and warranties set forth
herein, and in the Credit Agreement and the Security Agreement (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof), must be true and correct in all
material respects without duplication of any materiality qualifier contained
therein.



c.
Authorizing Resolutions. Administrative Agent shall have received a certificate
of each Loan Party dated as of the date hereof signed by a Financial Officer or
otherwise acceptable officer of such Loan Party certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to this Amendment
and any other Loan Documents executed in connection herewith.



4.Representations and Warranties. Each Borrower and each other Loan Party
represents and warrants as follows:


a.
Authority. Each Borrower and each other Loan Party has the requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party. The execution, delivery, and performance by each
Borrower and each other Loan Party of this Amendment have been duly approved by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restriction
binding on such Borrower or such Loan Party.



b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid, and binding obligation of each
Borrower and each other Loan Party, enforceable against each Borrower and each
other Loan Party in accordance with its terms, and is in full force and effect.



c.
Representations and Warranties. The representations and warranties contained in
the Credit Agreement and the Security Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof in
all material respects without duplication of any materiality qualifier contained
therein as though made on and as of the date hereof.



d.
No Default. No event has occurred and is continuing that constitutes a Default
or Event of Default.



5.Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.




--------------------------------------------------------------------------------






6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.


7.Reference to and Effect on the Loan Documents.


a.Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.


b.Upon and after the effectiveness of this Amendment, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Security Agreement, and each reference in the other Loan
Documents to “the Security Agreement”, “thereof” or words of like import
referring to the Security Agreement, shall mean and be a reference to the
Security Agreement as modified and amended hereby.


c.Except as specifically set forth in this Amendment, the Credit Agreement, the
Security Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of each
Borrower and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.


d.The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power, or remedy
of Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.


8.Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and Security Agreement, as amended hereby, and the Loan Documents
effective as of the date hereof.


9.Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower and each other
Loan Party hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim, or objection in favor of any
Borrower or any other Loan Party as against Administrative Agent or any Lender
with respect to the Obligations.


10.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


11.Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




--------------------------------------------------------------------------------






12.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS:
U.S. AUTO PARTS NETWORK, INC.,
a Delaware corporation
By        /s/ Shane Evangelist        
Name:     Shane Evangelist        
Title:     Chief Executive Officer        
PARTSBIN, INC.,
a Delaware corporation
By        /s/ Shane Evangelist        
Name:     Shane Evangelist        
Title:     President            
LOCAL BODY SHOPS, INC.,
a Delaware corporation
By        /s/ Robert Hamman        
Name:     Robert Hamman        
Title:     President            
PRIVATE LABEL PARTS, INC.,
a Delaware corporation
By        /s/ Arthur Simitian        
Name:     Arthur Simitian            
Title:     President            
WHITNEY AUTOMOTIVE GROUP, INC.,
a Delaware corporation
By        /s/ Jim Nelson            
Name:     Jim Nelson            
Title:     President            






--------------------------------------------------------------------------------




OTHER LOAN PARTIES:
LOBO MARKETING, INC.,
a Texas corporation
By        /s/ Brian Hafer            
Name:     Brian Hafer            
Title:     President            
AUTOMD, INC.,
a Delaware corporation
By        /s/ Tracey Virtue        
Name:     Tracey Virtue            
Title:     President            
PACIFIC 3PL, INC.,
a Delaware corporation
By        /s/ Aaron Coleman        
Name:     Aaron Coleman            
Title:     President            
GO FIDO, INC.,
a Delaware corporation
By        /s/ Aaron Coleman        
Name:     Aaron Coleman            
Title:     President            
AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,
a Delaware corporation
By        /s/ David Spangler        
Name:     David Spangler            
Title:     President            
ADMINISTRATIVE AGENT AND LENDER


JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent


By        /s/ Jolinda N. Walden            
Name: Jolinda N. Walden
Title: Authorized Officer




--------------------------------------------------------------------------------




COMMITMENT SCHEDULE
Lender
Revolving Commitment
Commitment
JPMorgan Chase Bank, N.A.
$30,000,000
$30,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
$30,000,000
$30,000,000







